Citation Nr: 1828962	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  10-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for hemorrhoids.

2. Entitlement to an initial rating in excess of 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from October 1988 to October 2008. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In a September 2015 decision, the Board, in pertinent part, denied ratings in excess of 10 percent for a low back disability and hemorrhoids. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (the Court). In a February 2017 Order, the Court vacated and remanded the appeal to the Board. The Court held that the September 2015 decision was clearly erroneous in finding that the VA satisfied its duty to assist the Veteran, since: 1) VA failed to obtain records identified by the Veteran of treatment he received at Fort Belvoir Community Hospital in 2012 and 2014, and 2) VA failed to provide a medical examination that addressed functional loss on repetitive use and that tested for range of motion (ROM) limitation on both active and passive motion, in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016). 

In July 2017, the Board remanded the case to the AOJ for development in accord with the Court's holdings. Records from Fort Belvoir Community Hospital were associated with the claims file in December 2017 and a VA examination was obtained in January 2018. There is no evidence that additional examinations are in order or that any relevant records have yet to be requested. Thus, there has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



VETERAN'S CONTENTIONS

The Veteran's service-connected hemorrhoids and low back disability are both currently rated as 10 percent disabling. He claims that these ratings do not accurately reflect the severity of his disability. Specifically, he asserts that his hemorrhoids cause him burning, which he treats with Preparation H ointment. He also asserts that he experiences chronic daily back pain, which flares up about once every two months for about three days. He asserts that his pain radiates down his left leg during flare-ups.


FINDINGS OF FACT

1. The Veteran's low back disability has manifested in the following range of motion (ROM) limitations, at worst, throughout the claim period:
	Flexion to 90 degrees
	Extension to between 20 and 30 degrees
	Right and Left Lateral Flexion to between 20 and 30 degrees
	Right and Left Lateral Rotation to between 20 and 30 degrees
See VA examinations, May 2008, May 2015, January 2018.

2. At a January 2018 VA examination, the examiner made a diagnosis of intervertebral disc syndrome (IVDS), but noted no incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.

3. At a VA examination in May 2008, the Veteran reported constant achy and occasionally sharp central low back pain, accompanied by stinging pain that radiated down the back of his left leg. He reported a history of numbness on the tops of both his feet. At a May 2015 VA examination, the examiner noted mild tenderness to palpation at the midline of the Veteran's lumbosacral spine, but no radicular pain. The examiner noted normal deep tendon reflexes and sensation to light touch. At the January 2018 VA examination, the examiner noted decreased sensation to light touch on the Veteran's left lower leg, ankle, foot, and toes. The examiner noted radiculopathy of the left leg, with moderate, usually dull intermittent pain, mild paresthesias or dysesthesias, and mild numbness.

4. The January 2018 VA examination failed to test for passive ROM and ROM in nonweight-bearing conditions.

5. At the May 2008 VA examination, the examiner noted the following symptoms associated with the Veteran's hemorrhoids: pain and blood on toilet tissue after bowel movements. The examiner noted that the hemorrhoids were not reducible. There was no thrombosis, bleeding, or fissures.

6. At a September 2013 private medical appointment, the clinician noted irritation in the rectal area and weekly bleeding.

7. At the May 2015 VA examination, the examiner noted a diagnosis of internal hemorrhoids following on a colonoscopy in which the hemorrhoids were banded. The examiner stated, "Symptoms are now much less. Once a week, he can see a few blood streaks on the toilet tissue. Burning is minimal, and fully resolves with Preparation H ointment."


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for hemorrhoids are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2017).

2. The criteria for a rating in excess of 10 percent for the orthopedic manifestations of the low back disability are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

3. The criteria for a separate rating of 10 percent for left lower extremity radiculopathy are met for the period before January 5, 2018. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

4. The criteria for a rating of 20 percent for left lower extremity radiculopathy, associated with a low back disability, have been met since January 5, 2018. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Disability and Associated Radiculopathy

A rating in excess of 10 percent for a disability of the spine requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a. A rating in excess of 10 percent is also warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.

As described in the above findings of fact, the Veteran has had no incapacitating episodes within the past twelve months. Therefore, a rating in excess of 10 percent is not warranted on this basis. Neither is a rating higher than 10 percent warranted based on limitation of motion. Throughout the claim period, the Veteran has had forward flexion of the thoracolumbar spine limited at most to 90 degrees, a combined ROM of the thoracolumbar spine to between 190 and 240 degrees, and no muscle spasms or guarding.

To the extent that the foregoing reflects active range of motion of the low back in weight-bearing conditions but did not include findings related to passive range of motion or range of motion in nonweight-bearing conditions, the Board finds these deficiencies to be nonprejudicial.  Passive range of motion is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active range of motion because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive range of motion and active range of motion provide information about the amount of motion permitted by the associated joint structures (passive range of motion) relative to the individual's ability to produce motion at a joint (active range of motion).  CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  

Testing the joint under weight-bearing conditions involves movement of the body against gravity.  J. Randy Jinkins, Upright, Weight-bearing, Dynamic-kinetic Magnetic Resonance Imaging of the Spine: Initial Results, 15 J. Eur. Radiol. 1815 (2005).  When evaluating range of motion of the spine, testing in weight-bearing conditions refers to testing in positions other than that of recumbency, i.e., standing.  Id.  When evaluating the effect of a spinal disability's impact on range of motion, it is preferable to test in weight-bearing conditions because testing in nonweight-bearing conditions underestimates the degree of spinal pathology.  Id. at 1823.

Here, there is no indication that the structural integrity of the vertebrae is compromised, such that passive range of motion in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive range of motion is not prejudicial.  The Board also finds that as testing in weight-bearing conditions is more demonstrative of the degree of spinal pathology, the absence of findings related to range of motion under nonweight-bearing conditions also is not prejudicial, and that the findings of record are adequate for adjudicative purposes.

In finding that a rating higher than 10 percent is not warranted, the Board has considered the Veteran's descriptions of his back symptoms during medical evaluations.  It acknowledges that his symptoms of pain and stiffness limit his activities overall.  However, the evidence does not show that pain, weakness, fatigue, muscle spasms, or incoordination cause further functional loss that more nearly approximates ROM limitations warranting a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

However, the Board finds that a separate compensable rating is warranted under Diagnostic Code (DC) 8520 for the neurological manifestations of the Veteran's low back disability in his left lower extremity. Specifically, the Board grants a rating of 10 percent for left lower extremity radiculopathy before January 5, 2018, and a rating of 20 percent for the same from that date forward.

Under DC 8520, a rating in excess of 10 percent for radiculopathy requires moderate incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a. Prior to January 5, 2018, the only evidence of the Veteran's left lower extremity radiculopathy was his report of numbness on the tops of both feet at the May 2008 VA examination. Because there was no objective evidence before January 5, 2018 of more severe symptoms indicating moderate paralysis, such as muscle atrophy or more than mild numbness, the Board finds that a rating in excess of 10 percent is not warranted prior to that time. Furthermore, as the record reflects no lay or medical evidence of right lower extremity radiculopathy at any point in the claim period other than the Veteran's report of numbness at the May 2008 examination, the Board finds that that report represents an anomaly in the context of an otherwise consistent record. Therefore, a separate compensable rating for right lower extremity radiculopathy is not warranted.

Regarding the period from January 5, 2018 on, a rating in excess of 20 percent requires moderately severe incomplete paralysis of the sciatic nerve. The Board finds that a rating in excess of 20 percent is not warranted for this period, because there is no evidence during this time of any symptoms indicating moderately severe paralysis, such as constant radiating pain; trophic changes; or moderately severe numbness, parasthesias, or dysesthesias.

Hemorrhoids

A rating in excess of 10 percent for hemorrhoids requires hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. As described in the above findings of fact, the Veteran's bleeding has never been more than intermittent and there is no evidence of either anemia or fissures throughout the claim period. Therefore, a rating in excess of 10 percent is not warranted.


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.

A rating in excess of 10 percent for the orthopedic manifestations of the low back disability is denied.

A separate rating of 10 percent for left lower extremity radiculopathy is granted for the period before January 5, 2018.

A rating of 20 percent for left lower extremity radiculopathy is granted for the period since January 5, 2018.





____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


